Title: Octr. 24th. 1762.
From: Adams, John
To: 


       Before sunrise. My Thoughts have taken a sudden Turn to Husbandry. Have contracted with Jo. Tirrell to clear my swamp and to build me a long string of stone Wall, and with Isaac Tirrell to build me 16 Rods more and with Jo Field to build me 6 Rods more. And my Thoughts are running continually from the orchard to the Pasture and from thence to the swamp, and thence to the House and Barn and Land adjoining. Sometimes I am at the orchard Ploughing up Acre after Acre and Planting, pruning Apple Trees, mending Fences, carting Dung. Sometimes in the Pasture, digging stones, clearing Bushes, Pruning Trees, building Wall to redeem Posts and Rails, and sometimes removing Button Trees down to my House. Sometimes I am at the old swamp, burning Bushes, digging stumps and Roots, cutting Ditches, across the Meadow, and against my Uncle, and am sometimes at the other End of the Town, buying Posts and Rails, to Fence against my Uncle and against the Brook, and am sometimes Ploughing the Upland, with 6 Yoke of oxen, and planting Corn, Potatoes, &c. and digging up the Meadow and sowing onions, planting cabbages &c. &c.
       Sometimes I am at the Homestead running Cross Fences, and planting Potatoes by the Acre, and Corn by the two Acres, and running a Ditch along the Line between me and Field, and a Fence along the Brook against my Brother and another Ditch in the Middle from Fields Line to the Meadow. Sometimes am Carting Gravel from the Neighboring Hills, and sometimes Dust from the streets upon the fresh Meadow. And sometimes plowing, sometimes digging those Meadows, to introduce Clover and other English Grasses.
      